DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
(1)	the chemically labeled ribonucleoside triphosphates comprise a hapten label (claims 2, 3, 7, and 8)
(2)	the chemically labeled ribonucleoside triphosphates comprise a fluorescent label (claims 4 and 9)
(3)	the chemically labeled ribonucleoside triphosphates comprise an allyl amine group label (claims 5 and 10)
The species are independent or distinct because these species are directed to different chemically labeled ribonucleoside triphosphates which have different properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 1, 6, and 11-20. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (1) to (3) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
This application further contains claims directed to the following patentably distinct species:
(4)	the hapten label is biotin (claims 3 and 8)
(5)	the hapten label is digoxigenin (claims 3 and 8)

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 1, 2, 4-7, and 9-20. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (4) and (5) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. David Lansky (Reg. No. 63,460) on December 6, 2021, a provisional election was made with traverse to prosecute species (2) (the chemically labeled ribonucleoside triphosphates comprise a fluorescent label, see claims 4 and 9). Affirmation of this election must be made by applicant in replying to this Office action.  Species (1) and (3) to (5) have been withdrawn from further consideration by the examiner, 37 CFR 
1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). Claims 1, 4, 6, 9, and 11-20  will be examined. 

Specification
The disclosure is objected to because of the following informality: page 19 contains a reference “Zamore et al.” However, page 19 does not provide the source, volume, pages, and publish date of the reference. 
Appropriate correction is required.

Claim Objections
Claim 1 or 6 or 11 or 12 is objected to because of the following informalities: (1) “each adjacent pair of first nucleic acid segments” in step (a) should be “each adjacent pair of the first nucleic acid segments”; and (2) “the spacer segments are” in step (a) should be “the spacer segments is”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 or 6 or 11 or 12 is rejected as vague and indefinite in view of the phrase “a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end” in step (a) of the claim. Since the specification has no definition for “a non-naturally occurring linear nucleic acid molecule”, the claim does not indicate that “a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end” has a specific structure and a specific character, and it is known that, besides human, genome projects of other species have not been finished, based on unknown genome sequences from the other species, without indicating a specific structure and a specific character in “a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end”, one skilled in the art has no way to know whether a linear nucleic acid molecule having a 5’ end and a 3’ end is a non-naturally nucleic acid molecule or a naturally nucleic acid molecule from the other species. Thus, the metes and bounds of “a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end” is unclear. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, and 11-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Si-Ammour et al., (US 2007/0184,464 A1, published on August 9, 2007). 
Note that since the specification has no definition for “a non-naturally occurring linear nucleic acid molecule”, the claim does not indicate that “a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end” has a specific structure and a specific character, and it is known that, besides human, genome projects of other species have not been finished, based on unknown genome sequences from the other species, without indicating a specific structure and a specific character in “a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end”, one skilled in the art has no way to know whether a linear nucleic acid molecule having a 5’ end and a 3’ end is a non-naturally nucleic acid molecule or a naturally nucleic acid molecule from the other species.Thus, in the rejections below, “a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end” is reasonably interpreted as a linear nucleic acid molecule having a 5’ end and a 3’ end. 
Regarding claims 1 and 4, since the mixture recited in claim 1 does not contain a preselected nucleic acid sequence which can be either existed in nature or artificially synthesized, the PCR product from the cloned PCR product taught by Si-Ammour et al., is considered as a linear nucleic acid molecule having a 5’ end and a 3’ end and comprising a series of first nucleic acid segments consecutively complementary to a preselected nucleic acid target sequence, and between each adjacent pair of the first nucleic acid segments, a spacer nucleic acid segment, wherein the spacer segment is not substantially complementary to the preselected nucleic acid target sequence, and wherein the spacer segment is not substantially complementary to the first segments. Thus, Si-Ammour et al., teach a method for preparing a nucleic acid hybridization probe composition for a nucleic acid target of interest, comprising the steps of:  providing an in vitro mixture of (a) a DNA construct (ie., the cloned PCR product) comprising an RNA promoter (ie., one of two promoters in the vector of the cloned PCR product) operably linked to a template DNA sequence (ie., the PCR product), wherein the template sequence encodes a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end and comprising a series of first nucleic acid segments consecutively complementary to a preselected nucleic acid target sequence, and between each adjacent pair of the first nucleic acid segments, a spacer nucleic acid segment, wherein the spacer segment is not substantially complementary to the preselected nucleic acid target sequence, and wherein the spacer segment is not substantially complementary to the first segments; (b) a mixture of different ribonucleoside triphosphates wherein at least some of said ribonucleoside triphosphates are chemically labeled; (c) an RNA polymerase capable of transcribing an RNA molecule comprising residues of the chemically labeled (eg., fluorescent labeled) ribonucleoside triphosphates from the template under control of the promoter; incubating said mixture under conditions permissive for transcription of the RNA molecule by the RNA polymerase, wherein said RNA molecule (ie., the large double stranded unlabeled RNA fragment formed by annealing sense and antisense RNA strands transcribed from the cloned PCR product) is thereby transcribed in quantity; and sequence specifically cleaving at least some of the spacer segments of the quantity of RNA molecule obtained by transcription (ie., cleaving by human recombinant Dicer) in the incubating step to obtain a fragmented nucleic acid hybridization probe composition (ie., the composition containing the small RNA fragments) as recited in claim 1 wherein the chemically labeled ribonucleoside triphosphates comprise a fluorescent label as recited in claim 4 (see paragraphs [0007] to [0020] and [0027] to [0036], wherein dNTPs in paragraph [0017] or dNTP in paragraph [0019] should be NTPs or NTP since the large labeled double stranded RNA fragment cannot be synthesized in the presence of dNTPs and a RNA polymerase). 
Regarding claims 6 and 9, since the mixture recited in claim 6 does not contain a preselected nucleic acid sequence which can be either existed in nature or artificially synthesized, the PCR product from the cloned PCR product taught by Si-Ammour et al., is considered as a linear nucleic acid molecule having a 5’ end and a 3’ end and including a series of first nucleic acid segments consecutively complementary to a preselected nucleic acid target sequence, and between each adjacent pair of the first nucleic acid segments, a spacer nucleic acid segment, wherein the spacer segment is not substantially complementary to the preselected nucleic acid target sequence. Thus, Si-Ammour et al., teach a method for preparing a nucleic acid hybridization probe composition for a nucleic acid target of interest, comprising the steps of: providing an in vitro mixture of (a) a template DNA sequence (ie., the PCR product in the cloned PCR product), wherein the template sequence encodes a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end and including a series of first nucleic acid segments consecutively complementary to a preselected nucleic acid target sequence, and between each adjacent pair of the first nucleic acid segments, a spacer nucleic acid segment, wherein the spacer segment is not substantially complementary to the preselected nucleic acid target sequence; (b) a template-directed nucleic acid polymerase (ie., a RNA polymerase) capable of synthesizing a nucleic acid molecule comprising residues of chemically labeled
nucleoside triphosphates and complementary to at least part of the template using the template molecule, and (c) a mixture of different nucleoside triphosphates wherein at least some of said nucleoside triphosphates are chemically labeled; incubating said mixture under conditions permissive for template-directed nucleic acid synthesis by the polymerase, wherein said nucleic acid molecule (ie., the large double stranded unlabeled RNA fragment formed by annealing sense and antisense RNA strands transcribed from the cloned PCR product) including residues of the chemically labeled nucleoside triphosphates and complementary to at least part of the template is thereby synthesized in quantity by the polymerase using the template; and sequence specifically cleaving at least some of the spacer segments of the quantity of the synthesized nucleic acid molecule comprising residues of chemically labeled nucleoside triphosphates and complementary to at least part of the template (ie., cleaving by human recombinant Dicer) to obtain a fragmented nucleic acid hybridization probe composition (ie., the composition containing the small RNA fragments) as recited in claim 6 wherein the chemically labeled ribonucleoside triphosphates comprise a fluorescent label as recited in claim 9 (see paragraphs [0007] to [0020] and [0027] to [0036], wherein dNTPs in paragraph [0017] or dNTP in paragraph [0019] should be NTPs or NTP since the large labeled double stranded RNA fragment cannot be synthesized in the presence of dNTPs and a RNA polymerase). 
Regarding claim 11, since the mixture recited in claim 11 does not contain a preselected nucleic acid sequence which can be either existed in nature or artificially synthesized, the PCR product from the cloned PCR product taught by Si-Ammour et al., is considered as a linear nucleic acid molecule having a 5’ end and a 3’ end and comprising a series of first nucleic acid segments consecutively complementary to a preselected nucleic acid target sequence, and between each adjacent pair of the first nucleic acid segments, a spacer nucleic acid segment, wherein the spacer segment is not substantially complementary to the preselected nucleic acid target sequence, and wherein the spacer segment is not substantially complementary to the first segments. Thus, Si-Ammour et al., teach a method for preparing a nucleic acid hybridization probe composition for a nucleic acid target of interest, comprising the steps of: providing an in vitro mixture of (a) a DNA construct (ie., the cloned PCR product) comprising an RNA promoter (ie., one of two promoters in the vector of the cloned PCR product) operably linked to a template DNA sequence (ie., the PCR product), wherein the template sequence encodes a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end and comprising a series of first nucleic acid segments consecutively complementary to a preselected nucleic acid target sequence, and between each adjacent pair of the first nucleic acid segments, a spacer nucleic acid segment, wherein the spacer segment is not substantially complementary to the preselected nucleic acid target sequence, and wherein the spacer segment is not substantially complementary to the first segments, (b) a mixture of different ribonucleoside triphosphates; (c) an RNA polymerase capable of transcribing an RNA molecule comprising residues of the ribonucleoside triphosphates from the template under control of the promoter; incubating said mixture under conditions permissive for transcription of the RNA molecule by the RNA polymerase, wherein said RNA molecule (ie., the large double stranded unlabeled RNA fragment formed by annealing sense and antisense RNA strands transcribed from the cloned PCR product) is thereby transcribed in quantity; and sequence specifically cleaving at least some of the spacer segments of the quantity of RNA molecule obtained by transcription (ie., cleaving by human recombinant Dicer) in the incubating step to obtain a fragmented nucleic acid hybridization probe composition (ie., the composition containing the small RNA fragments) as recited in claim 11 (see paragraphs [0007] to [0020] and [0027] to [0036], wherein dNTPs in paragraph [0017] or dNTP in paragraph [0019] should be NTPs or NTP since the large labeled double stranded RNA fragment cannot be synthesized in the presence of dNTPs and a RNA polymerase). 
Regarding claim 12, since the mixture recited in claim 12 does not contain a preselected nucleic acid sequence which can be either existed in nature or artificially synthesized, the PCR product from the cloned PCR product taught by Si-Ammour et al., is considered as a linear nucleic acid molecule having a 5’ end and a 3’ end and including a series of first nucleic acid segments consecutively complementary to a preselected nucleic acid target sequence, and between each adjacent pair of the first nucleic acid segments, a spacer nucleic acid segment, wherein the spacer segment is not substantially complementary to the preselected nucleic acid target sequence. Thus, Si-Ammour et al., teach a method for preparing a nucleic acid hybridization probe composition for a nucleic acid target of interest, comprising the steps of: providing an in vitro mixture of (a) a template DNA sequence (ie., the PCR product in the cloned PCR product), wherein the template sequence encodes a non-naturally occurring linear nucleic acid molecule having a 5’ end and a 3’ end and including a series of first nucleic acid segments consecutively complementary to a preselected nucleic acid target sequence, and between each adjacent pair of the first nucleic acid segments, a spacer nucleic acid segment, wherein the spacer segment is not substantially complementary to the preselected nucleic acid target sequence; (b) a template-directed nucleic acid polymerase (ie., a RNA polymerase) capable of synthesizing a nucleic acid molecule comprising residues of nucleoside triphosphates and complementary to at least part of the template using the template molecule, and (c) a mixture of different nucleoside triphosphates; incubating said mixture under conditions permissive for template-directed nucleic acid synthesis by the polymerase, wherein said nucleic acid molecule (ie., the large double stranded unlabeled RNA fragment formed by annealing sense and antisense RNA strands transcribed from the cloned PCR product) including residues of the nucleoside triphosphates and complementary to at least part of the template is thereby synthesized in quantity by the polymerase using the template; and sequence specifically cleaving at least some of the spacer segments of the quantity of the synthesized nucleic acid molecule comprising residues of nucleoside triphosphates and complementary to at least part of the template (ie., cleaving by human recombinant Dicer) to obtain a fragmented nucleic acid hybridization probe composition (ie., the composition containing the small RNA fragments) as recited in claim 1 (see paragraphs [0007] to [0020] and [0027] to [0036], wherein dNTPs in paragraph [0017] or dNTP in paragraph [0019] should be NTPs or NTP since the large labeled double stranded RNA fragment cannot be synthesized in the presence of dNTPs and a RNA polymerase). 
Regarding claims 13-20, since each of claims 1, 6, 11, and 12 does not indicate the length of each of a series of first nucleic acid segments, the small RNA fragments of approximately 15-30 nucleotides in length generated by cleaving the large labeled double stranded RNA fragment taught by Si-Ammour et al., can be reasonably considered as a series of first nucleic acid segments recited in claims 1, 6, 11, and 12 and the cleaving sites of human recombinant Dicer in the large labeled double stranded RNA fragment taught by Si-Ammour et al., can be reasonably considered to be located on the spacer segments recited in claims 1, 6, 11, and 12 (see paragraphs [0017] and [0018]). Thus, Si-Ammour et al., disclose that the first nucleic acid segments are not substantially cleaved (ie., by human recombinant Dicer) as recited in claims 13, 15, 17, and 19 and the first nucleic acid segments are not cleaved at all (ie., by human recombinant Dicer) as recited in claims 14, 16, 18, and 20. 
Therefore, Si-Ammour et al., teach all limitations recited in claims 1, 4, 6, 9, and 11-20. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 9, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,323,272 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 1, 4, 6, 9, 11, and 12 in this instant application are not identical to claims 1-10 of U.S. Patent No.10,323,272 B1, claims 1-10 of U.S. Patent No.10,323,272 B1 are directed to the same subject matter and fall entirely within the scope of claims 1, 4, 6, 9, 11, and 12 in this instant application.  In other words, claims 1, 4, 6, 9, 11, and 12 in this instant application are anticipated by claims 1-10 of U.S. Patent No.10,323,272 B1.

Conclusion
12.	No claim is allowed. 
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 26, 2022